Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of March, 2005, by and between ROBERT D. PETTUS, JR. (hereinafter
“Pettus”) and COCA-COLA BOTTLING CO. CONSOLIDATED (hereinafter the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, Pettus has served as an officer of the Company in various capacities
since 1984; and

 

WHEREAS, Pettus has expressed his intention to retire as an officer of the
Company effective as of February 28, 2005 (the “Retirement Date”), and the Board
of Directors of the Company (hereinafter the “Board”) desires to ensure that
Pettus will serve as a consultant to the Company after his retirement; and

 

WHEREAS, Pettus is willing to provide such consulting services to the Company
after his retirement under the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and other consideration as
expressly provided for herein, the parties hereto agree as follows:

 

1. Consulting.

 

(a) Duties. Commencing as of March 1, 2005 and in furtherance of the services
performed by Pettus prior to his Retirement Date, Pettus shall provide
consulting services in connection with (i) the organization, administration and
pastoring of the Company’s stewardship programs and (ii) the on-going
development, fostering and pastoring of the Company’s customer and officer
relationships. In addition, Pettus stands ready to and shall furnish to the
Company such other consulting services as the Chief Executive Officer of the
Company (or his designee) may reasonably request, which such other consulting
services may include consulting with and assisting the management of the Company
concerning the general oversight and guidance of the Company and major projects
of the Company, and providing the Company with the benefit of his experience and
knowledge concerning all such matters. Pettus agrees to provide the Company with
such time and business resources as are reasonably necessary in order to carry
out his responsibilities hereunder, and he agrees not to accept any other
employment that would preclude him from carrying out or otherwise interfering
with his responsibilities hereunder. In addition, Pettus acknowledges that from
time to time he may be required to provide substantial time and business
resources to the Company in connection with the consulting services requested
hereunder. The parties agree that in performing consulting services hereunder
Pettus shall not be an employee of the Company but shall act in the capacity of
independent contractor.



--------------------------------------------------------------------------------

(b) Compensation. In consideration for the services to be rendered by Pettus
hereunder, the Company agrees to pay to Pettus $350,000 annually, such amount to
be paid in advance in equal quarterly installments of $87,500 commencing March
1, 2005. In addition, in consideration of the services to be rendered by Pettus
hereunder, the Company shall reimburse Pettus his annual dues to Quail Hollow
Country Club during the term of this Agreement.

 

2. Term. The term of this Agreement shall commence as of the date hereof and
shall continue until February 28, 2007; provided, that at any time prior to
February 28, 2007 or the expiration of any extended term thereafter, the Board
and Pettus may agree to extend the term of this Agreement for an additional term
of one or more years on such terms and conditions as are mutually agreed by the
Board and Pettus. Notwithstanding the foregoing, this Agreement shall terminate
prior to February 28, 2007 (or any extended term) upon the following events:

 

(a) Pettus elects to terminate this Agreement, in which event Pettus shall serve
sixty (60) days advance written notice upon the Company informing the Company of
his election to terminate this Agreement;

 

(b) The death of Pettus, in which event this Agreement shall terminate
automatically, without any requirement of notice; or

 

(c) A determination made in good faith by the Board that Pettus has willfully
failed to perform or is unable to perform due to medical infirmity the services
assigned to him by the Company pursuant hereto, in which event this Agreement
shall terminate automatically, without any requirement of notice.

 

3. Continued Service as a Director. Pettus and the Company acknowledge that
Pettus is currently serving as a director of the Company with a term expiring in
2005. Pettus shall continue to serve as a director of the Company for the
remainder of such term in accordance with the Bylaws of the Company; provided,
that during the term of this Agreement, Pettus shall not be entitled to receive
any compensation for his services as a director, either in the form of an annual
retainer, meeting fees or otherwise. Notwithstanding the foregoing, if Pettus
continues to serve as a director following the termination of this Agreement,
then Pettus shall be entitled to receive the same compensation and benefits
afforded to other non-employee directors of the Company for his services as a
director from and after the termination of this Agreement.

 

4. Employee Benefit Plans of the Company. Pettus shall be entitled to all of the
rights and benefits afforded to Pettus pursuant to the terms of the employee
benefit plans of the Company in which Pettus participates as in effect as of the
Retirement Date. This Agreement shall neither reduce nor enlarge Pettus’ rights,
if any, under the terms of such plans and shall not change the terms of such
plans or the benefits earned by or due to Pettus thereunder.



--------------------------------------------------------------------------------

5. Confidentiality of Company Information. Pettus agrees to keep confidential
and not to disclose to anyone other than a person acting on behalf of the
Company any information about the Company concerning its methods and manner of
operation, marketing plans, new products, procedures, methods, processes,
know-how and techniques, customer lists and other similar information that may
be useful by a competitor of the Company. This obligation shall continue
throughout the term of this Agreement and thereafter indefinitely.

 

6. Covenant Not to Compete. Pettus agrees not to engage in any business activity
which competes with or is likely to compete with the business of the Company in
the states in which the Company conducts its business operations during the term
of this Agreement and for a period of two (2) years following the termination of
this Agreement; provided, that the foregoing will not restrict the ability of
Pettus to purchase or otherwise acquire up to one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities have been registered under the
Securities Exchange Act of 1934. For the purposes hereof, engaging in a business
activity shall include engaging in a business as an employee, partner, officer,
director, consultant, or owner of an equity interest in a business, whether it
is a proprietorship, corporation, partnership, limited liability company or
similar entity.

 

7. Governing Law. This Agreement shall be governed by and interpreted by the
laws of the State of North Carolina, notwithstanding any conflict-of-laws
doctrines of such state or any other jurisdiction to the contrary.

 

8. Entire Agreement. This instrument contains the entire agreement of the
parties with respect to the subject matter hereof and all previous agreements
and discussions relating to the same or similar subject matter are merged
herein. This Agreement may not be changed, amended, modified, terminated or
waived except by a writing signed by both parties hereto. Neither this Agreement
nor the provisions of this Section may be changed, amended, modified, terminated
or waived as a result of any failure to enforce any provision or the waiver of
any specific breach or breaches thereof or any course of conduct of the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be executed by its duly
authorized representative, and Pettus has hereunto set his hand and seal, all of
the day and year first above written.

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

By:  

/s/ Henry W. Flint

--------------------------------------------------------------------------------

Name:  

Henry W. Flint

Title:   Executive Vice President

 

 

/s/ ROBERT D. PETTUS, JR.

--------------------------------------------------------------------------------

ROBERT D. PETTUS, JR.